Citation Nr: 0702830	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-16 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent 
for service connected burst fracture with laminectomy and 
fusion, fusion of the spine from thoracic 12 to lumbar 3, 
with spinal kyphosis, scoliosis, spine deformity, pain into 
both buttocks, and legs.  

2.  Entitlement to service connection for disabilities of 
both hips, both legs, the cervical spine, and the trapezius 
muscles, to include as secondary to service connected 
disability of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
February 1992.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from March 2002 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, that denied the veteran's claims for an 
increased rating and service connection, respectively.  

In the veteran's May 2004 substantive appeal of the denial of 
his increased rating claim, the veteran requested a hearing 
before the Board in Washington, D.C.  In his June 2005 
substantive appeal of the denial of his service connection 
claim the veteran indicated that he did not want a hearing 
before the Board.  In a letter mailed from the Board to the 
veteran in October 2006, the Board requested clarification as 
to whether the veteran wanted a hearing before the Board and 
informed him that if he did not respond within30 days the 
Board would assume he did not want a hearing and proceed 
accordingly.  As the veteran has not responded to this 
letter, the Board will proceed to adjudicate the issues on 
appeal.  


FINDINGS OF FACT

1.  The veteran's service connected disability of the 
thoracolumbar spine does not result in ankylosis of the 
entire (complete) spine; pronounced intervertebral disc 
syndrome with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief; cord involvement, a 
requirement for long leg braces or abnormal mobility 
requiring a neck brace, his being bedridden; or 
incapacitating episodes having a total duration of at least 6 
weeks during any 12 month period.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a disability of the cervical 
spine, either hip, or the trapezius muscles, and there is no 
competent evidence that the veteran has a current disability 
of either leg.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's service connected disability of the thoracic and 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5293 (2002), 5293 (2003), 
5235 (2006).  

2.  The criteria for service connection for disability of the 
cervical spine, bilateral hips, bilateral legs, or trapezius 
muscles have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in August 2001, January 2003, June 
2005, and March 2006.  The August 2001 provided the veteran 
with pre-initial adjudication VCAA notice regarding his claim 
for an increased rating for his service connected lumbar and 
thoracic spine disability.  The January 2003 letter provided 
the veteran with pre-initial adjudication VCAA notice 
regarding his claim for service connection.  Each of these 
letters informed the veteran of the requirements to establish 
successful claims, advised of his and VA's respective duties, 
and asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The June 2005 
letter provided the veteran with additional notice for both 
claims.  Notice as to assignment of effective dates and 
additional notice as to assignment of disability ratings was 
provided by the March 2006 letter.  

Although notice with regard to assignment of disability 
ratings was not provided prior to the initial adjudication of 
the veteran's claim for service connection, and notice with 
regard to assignment of effective dates did not precede 
initial adjudication of either claim, no prejudice to the 
veteran can result in this case.  As the Board is denying 
both claims, any question as to the assignment of a 
disability rating for his claim of service connection is 
rendered moot as is any questions as to the assignment of 
effective dates for either claim.  

Service medical records are associated with the claims file.  
Also associated with the claims file are VA treatment records 
and treatment records and reports from private medical 
treatment providers.  The veteran has not requested VA 
assistance in obtaining any other records.  Appropriate VA 
examinations of the veteran's service connected lumbar and 
thoracic spine disability were conducted in August 2001, 
February April and July 2004.  The April and July 2004 VA 
examinations also addressed the claimed disabilities not 
already service connected but claimed as due to his service 
connected disability.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Increased Ratings


Factual Background

Service connection was established for burst fracture L2 with 
laminectomy and fusion in an August 1992 rating 
determination.  A 10 percent rating was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5285.  That rating remained 
in effect until September 2000, when the current rating of 50 
percent became effective for burst fracture, L2, with 
laminectomy and fusion, fusion of the spine from thoracic 12 
to lumbar 3, with spinal kypshosis, scoliosis, spine 
deformity, pain into both buttocks, and legs.  

In a June 2000 report, Dr. B.C., M.D. assessed the veteran 
with middle back pain.  This physician remarked that the 
veteran's pain was localized.  There was tenderness over the 
bilateral middle back at the level of T9, 11 and 12.  Lower 
spine range of motion was full without limitation.  Lower 
extremities' motor and sensory function was well preserved.  
Deep tendon reflexes were one and two plus and symmetrical.

A January 2001 report, from Dr. R.K., M.D. and B.P., M.D., 
recorded the veteran's reports of intermittent radiated pain 
into his left lower extremity, aggravated by sitting and 
standing.  The veteran also complained of numbness in the 
lower extremities.  He denied any bowel or bladder 
incontinence.  X-rays showed a chronic compression fracture 
of L2 with right sided bridging marginal osteophytes. The 
lower lumbar spine showed posterior facet hypertrophy at the 
L4 through S1 levels.  

Physical examination revealed no list of the spine but the 
veteran did have loss of lordotic curvature.  Lumbar flexion 
was descried as moderately limited and painful, lumbar 
extension was nearly full and mildly painful both side 
bending and lateral rotation caused some pain.  Straight leg 
raising was painful on the left at 30 to 35 degrees and on 
the right at 85 to 90 degrees from his right hamstring.  

The report stated "examination revealed proximal pain 
limited weakness of the left lower extremity.  Distally he 
has normal strength. Right lower extremity strength exam 
revealed normal strength in all major muscle groups."  The 
veteran was found to have sensation intact to pin prick in 
all dermatomes of both lower extremities.  Muscle stretch 
reflexes were hyperactive at bilateral patella and achilles 
tendons.  The impression stated by this physician was that 
the veteran had chronic low back pain.  Also provided was a 
history of the veteran's disability of the lumbar spine which 
included T12 to L3 fusion in 1991 with hardware removal in 
1996.  

A May 2001 report from Kailua Chiropractic reported that the 
veteran complained of pain and numbness in both legs and 
shoulders.  

In April 2001 the veteran underwent a VA examination of his 
spine.  Range of motion measurements of the lumbar spine 
showed flexion of 74 degrees, extension of 20 degrees, 
lateral extension of 8 degrees on the right and 17 degrees on 
the left, and rotation of 30 degrees bilaterally; all without 
pain on motion.  The examiner found no motor or sensory loss, 
no postural abnormalities or fixed deformity, and no motor or 
sensory loss.  Knee and ankle jerk were brisk.  

In an October 2001 letter, the veteran expressed his belief 
that his disability of the thoracolumbar spine may get worse 
and may increase his chances of injury at work.

A March 2002 report from Drs. R.K. and B.P., again recorded 
the veteran's complaints of pain in the lower back and 
radiating into both buttocks and legs with more on the right 
than the left.  The veteran denied any associated numbness or 
weakness in the lower extremities but did report numbness of 
both legs after sitting on the floor for a while.  Thoracic 
rotation was nearly full and mildly painful, lumbar extension 
was full and lumbar flexion was mildly limited.  Lumbar 
extension, flexion and lateral rotation all caused pain but 
side bending was painless.  Straight leg raising was painful 
on the right at about 80 to 85 degrees with pain in the low 
back area and posterior thigh from hamstring fullness.  
Straight leg raising on the left was painful at 90 degrees, 
with respect to his hamstring.  Strength examination in the 
lower extremities revealed mild pain and limited weakness 
proximal of the left lower extremity but the veteran had good 
strength distally.  Sensation was intact to pinprick in 
dermatomes of both lower extremities.  Muscle stretch 
reflexes were brisk in both lower extremities, more on the 
left than the right.  Ankle clonus was present bilaterally of 
few beats more so on the left than the right.  These 
examiners also stated that the veteran had slight scoliosis.

In October 2003 the veteran again underwent VA examination of 
his spine.  A diagnosis, x-ray findings, and general 
observations, were reported.  The veteran complained of low 
and thoracic back pain.  He walked erect without apparent 
discomfort or limp and did not use a back support.  X-rays 
showed intact fusion from T12 to L3 with evidence of 
degeneration of the level above the fusion, T11 to T12, 
narrowing present at the upper level above or proximal to the 
fusion site, and degenerative changes in L3 and L4 with 
increased motion at the lower level.  

Also submitted was a January 2004 report from F.A., M.D., and 
B.P., M.D.  Other than repeating the veteran's subjective 
symptoms of low back pain, the report contains no new 
information concerning his low back.  

A February 2004 VA examination also reported essentially the 
same subjective complaints of pain by the veteran.  The 
veteran's opinion was that he lost 50 percent of motion of 
his back due to flare-ups that resulted from sitting for 
extended periods.  Physical examination revealed a slight 
kyphotic deformity in the lumbar spine at the L2 level.  
Otherwise his back appeared symmetric.  His posture and gait 
were normal.  The examiner stated that the veteran's lumbar 
spine was mostly fused but that he had motion above and below 
the fusion.  Flexion of the thorocolumabar spine was 70 
degrees, extension was 10 degrees, lateral flexion was 20 
degrees to the right and 12 degrees to the left, rotation was 
20 degrees bilaterally.  The examiner reiterated that none of 
the veteran's motion came from the T12 to L4 region.  Pain 
was reported at the endpoints of his motion.  The examiner 
stated that "if it flared he would lose about half of the 
motion of his spine." Neurological examination was normal as 
was a sensory exam of the veteran's feet.  He had full five 
out of five strength in his extensor hallucis longus, 
tibialis anterior, foot plantar flexors, quadriceps and 
psoas.  His reflexes are brisk in the quadriceps tendon, left 
about four out of five and right three to four out of five.  
Reflexes of the achilles tendon were normal at three out of 
five and equal bilaterally.  The examiner stated that the 
veteran had no pathologic reflexes and no bowel or bladder 
complaints.  X-rays showed 20 degrees of kyphosis at L2 and 
some loss of height anteriorly.  

Another VA examination of the veteran's thoracolumbar spine 
was conducted in April 2004.  Range of motion measurements 
were recorded as 65 degrees of forward flexion, 18 degrees of 
extension, 12 degrees of left lateral flexion and 23 degrees 
of right lateral flexion; with no pain on motion and no 
objective evidence of painful motion, spasm, or weakness.  
The examiner reported that the veteran had right scoliosis in 
the dorsal lumbar region.  Sensory and motor examinations 
were normal, as was his gait.  Knee jerks and ankle jerks 
were brisk.  

Also received in April 2004, was a letter from the veteran 
describing effects of his disability of the thoracolumbar 
spine with his employment.  He stated that he had used 
vacation and or sick leave benefits on 34 occasions during a 
one year period due to his disability.  

In his May 2004 substantive appeal, the veteran argued that 
his disability of the thoracolumbar spine warranted a higher 
disability rating on the basis that medical evidence reported 
disk narrowing at T11-12 and at L3-4.

In July 2004, the veteran again was afforded a VA examination 
of his thoracolumbar spine.  Subjective reported symptoms 
included low pack pain extending into his hips and legs and 
discomfort in the lower thoracic spine.  He reported being 
able to walk up to three miles per day with no pain, although 
he had stopped running as doing so caused tightness in his 
hips and back.  He reported that if he sits on the floor for 
5 minutes with his legs extended he develops numbness 
extending down from his buttocks and into his lower legs but 
if he stands up the numbness goes away.  He again denied any 
bladder or bowel problems.  

Examination of the lumbar spine showed flattening of the 
usual lumbar lordosis.  When standing, the veteran's right 
hemipelvis was slightly higher than the left.  Range of 
motion of the lumbar spine demonstrated a solid fusion from 
T12 to L4.  Thoracolumbar forward flexion was to 65 degrees, 
extension was to 15 degrees, lateral extension was 30 degrees 
left and right, rotation was 40 degrees left and right.  
Straight leg raising caused some pain in the right sacroiliac 
joint areas.  Manual muscle testing in the lower extremities 
was normal.  Neurological examination was normal.  X-rays 
showed approximately 25 degrees of kyphosis with the 
remainder of the spine normal.  

An impression of x-rays of the lumbar spine from Kapiolani 
Medical Center, in August 2005, was that there was chronic 
mild to moderate L2 vertebral body compression fracture with 
minimal focal protrusion of the superior endplate without 
associated spinal canal or neural foraminal stenosis, minimal 
L4-5 and L5-S1 posterior disc bulges; and post surgical 
changes of the lumbar spine from T12 through L5 with no 
lumbar spinal canal or neural foraminal stenosis.


Law and Regulations

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate Diagnostic Codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)). These changes 
became effective on September 23, 2002.  See also 68 Fed. 
Reg. 51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

None of the Diagnostic Codes for rating limitation of motion 
of the spine or ankylosis of other than the entire spine 
provide for a rating higher than the 50 percent already 
assigned.  Moreover, because these are the maximum ratings 
under these Diagnostic Codes based on limitation of motion, 
no higher rating is available even with consideration of any 
additional functional impairment pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Under C.F.R 4.71a, Diagnostic Code 5285 (prior to September 
23, 2003) a 100 percent rating was available for residuals of 
fracture of vertebra with cord involvement, bedridden, or 
requiring long leg braces.  A 60 percent rating was available 
for residuals of fracture of vertebra without cord 
involvement but with abnormal mobility requiring neck brace 
(jury mast).  Id.  In other cases VA was directed to rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Id. 

Under C.F.R 4.71a, Diagnostic Code 5286 (prior to September 
23, 2003) ratings higher than 50 percent are available for 
ankylosis of the complete spine.  A 100 percent rating is 
available for ankylosis with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Becherow type).  A 60 percent rating is 
available for ankylosis of favorable angle.  

38 C.F.R. § 4.71a, (prior to September 23, 2003) provided 
that for both ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  

Under 38 C.F.R 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002), a 60 percent rating, the only rating 
higher than 50 percent available under this Diagnostic Code, 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  

From September 23, 2002 to September 26, 2003, Under 38 C.F.R 
4.71a Diagnostic Code 5293 provided for evaluations for 
intervertebral disc syndrome, in pertinent part, as follows:  

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; otherwise, diseases and injuries to 
the spine are to be evaluated under Diagnostic Codes 5235 to 
5243, in pertinent part, as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 
Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.
. . .
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Criteria for evaluating intervertebral disc syndrome based on 
incapacitating episodes under the revision of September 2003 
did not change from the criteria effective in September 2002.  
The Diagnostic Code number changed from 5293 to 5243.  


Analysis

Neither a 100 percent nor a 60 percent rating is warranted 
under Diagnostic Code 5285 because the evidence shows that 
there is no cord involvement and because there is no evidence 
that the veteran requires a neck brace, long leg braces, or 
is bedridden.  

Although the veteran has complained of numbness and pain in 
his buttocks and legs, he has never asserted that there is 
little intermittent relief.  Furthermore, even treating the 
single report of ankle clonus, for the sake of argument, as a 
"spasm" there is other evidence of muscle spasm.  There is 
no evidence of absent reflexes attributed to the veteran's 
disability of the spine.  Even subjective complaints of 
numbness and radiated pain are reported as occurring only 
under specific conditions, such as certain sitting positions.  
Certainly the evidence does not paint a picture of 
intervertebral disc syndrome with little intermittent relief.  
Therefore, a higher rating under Diagnostic Code 5293, as 
effective prior to September 2002, would not be appropriate.  
Because the record is absent for any indication that the 
motion causes symptoms of intervertebral disc syndrome with 
little intermittent relief, application of 38 C.F.R. § 4.40 
and 4.45 does not result in a higher rating under this 
Diagnostic Code.

The record is absent for any evidence of the veteran being 
prescribed bed rest by a physician for treatment of his 
disability of the spine.  Therefore, a higher rating for 
intervertebral disc syndrome based on incapacitating episodes 
is not warranted.  Similarly, the veteran has always 
demonstrated motion of the cervical spine and of the 
thoracolumbar spine.  While his spine is ankylosed from T12 
to L2, he does not have ankylosis of the entire spine.  
Therefore, a higher rating under the revised criteria, for 
ankylosis, is not applicable.  The criteria effective prior 
to the September 2003 revision, specifically states that 
where there is involvement of only the first vertebra of an 
adjacent segment, T12 adjacent to the lumbar spine in this 
case, ratings for ankylosis should not be assigned for more 
than one segment.  Therefore, a higher rating cannot be 
arrived at by assignment of separate ratings for ankylosis of 
the lumbar and the dorsal segments under the unrevised 
criteria.  

Because the veteran's service connected disability of the 
spine is already rated equal to the maximum ratings available 
for limitation of motion with demonstrable deformity (40 
percent and 10 percent), application of 38 C.F.R. § 4.40 and 
4.45 cannot result in a higher rating.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

In addressing the veteran's argument that the October 2003 
medical report's notation that the veteran has disc narrowing 
at T11-12 and degenerative changes at L3-4, the Board notes 
that these x-ray results do not automatically form a basis 
for a higher rating.  As stated above, disability ratings are 
assigned according to criteria set out in the schedule of 
ratings.  These x-ray findings have been considered along 
with the other evidence of record in determining the proper 
rating for the veteran's disability on appeal.  With regard 
to these x-ray results, no additional disability is shown 
that warrants a rating higher than or additional to that 
already assigned.

Consideration has been given to whether a separate rating for 
neurological manifestations of the veteran's disability of 
the spine is warranted.  While the veteran has complained of 
flare-ups of pain radiating into his buttocks and legs the 
preponderance of the objective evidence of record does not 
support a finding that the veteran's service-connected 
disability of the spine results in neurological 
manifestations.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Although reflexes have been described as either hyperactive 
or brisk in January and April 2001 and in February and April 
2004, and the veteran was found to have ankle clonus in March 
2002, this evidence does not stand alone or indicate that 
these findings demonstrated pathology.  Indeed, the February 
2004 examiner, who also reported brisk reflexes, stated that 
the veteran had no pathologic reflexes.  This examiner also 
stated that the neurological examination was normal and that 
the veteran had a normal sensory examination of his feet and 
full strength in lower extremity muscles.  This examiner's 
opinion is of particular probative value because, in addition 
to a thorough examination, the examiner provided not only a 
statement that he reviewed the claims file in detail but his 
narrative discussion demonstrates an in-depth review of the 
claims file.  Also preponderating against a finding that the 
veteran's service connected disability of the spine does not 
result in neurological manifestations is that all of the many 
examination and medical reports indicate that the veteran had 
normal neurological and sensory examinations and all state 
that he had no reports of bladder or bowel dysfunction.  For 
these reasons, a separate rating for neurological 
manifestations of the veteran's service-connected disability 
of the spine is not warranted.  

In summary, the veteran's service connected disability of the 
spine does not meet the criteria for a rating higher than the 
50 percent already assigned or the criteria for an additional 
disability rating under a separate diagnostic code.  
Therefore, his claim for an increased rating must be denied.  

Finally, the RO considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration was not warranted 
in this case.  The Board agrees.  During the relevant period, 
the veteran has not required any periods of hospitalization 
for his disability of the thoracolumbar spine.  Although the 
veteran has presented evidence that his service connected 
disability caused him to use vacation and/or sick leave 
benefits on thirty four occasions in a given year, the Board 
does not find this to constitute marked interference with 
employment.  The Board makes the same finding as to his 
assertions that at some time in the future his disability of 
the spine may increase his chances of injury at work.  In the 
absence of evidence presenting such exceptional 
circumstances, the claims are not referred for consideration 
of an extraschedular rating; her disabilities are 
appropriately rated under the schedular criteria.


Service Connection

The veteran seeks service connection for a multitude of 
conditions he contends are separate disabilities caused by 
his service connected disability of the thoracolumbar spine.  
These have been described as disabilities of both hips, both 
legs, the cervical spine, and the trapezius muscles.


Factual Background

Service medical records are absent for any evidence of 
complaints or treatment for the veteran's neck, cervical 
spine, trapezius muscles, hips, or legs.  The veteran's in-
service injury of his low back is well documented in service 
medical records.  A November 1991 military Medical Board 
report is of record.  This report provided gave no indication 
that the in-service injury included or affected the veteran's 
cervical spine, trapezius muscles, hips or legs.  

A June 2000 report from B.C., M.D., listed a finding of 
middle back tenderness bilaterally at the T9 through 12 
level.  

In a January 2001 report, R.K., M.D. and B.P., M.D. note that 
the veteran complained of gradual onset of bilateral hip and 
low back pain over the past three days.  He also complained 
of numbness in his legs.  He was found to have tenderness 
over the sacro-iliac joint areas bilaterally. His left hip 
internal rotation was described as mildly limited and painful 
and his right hip external rotation was described as full 
with mild discomfort at the end range.  These physicians 
stated an impression of left sacroiliac joint dysfunction.  
Relevant findings from x-rays included an impression that the 
veteran had ossification of the sacral tuberous/sacroiliac 
ligaments.  

A May 2001 report from Kailua Chiropractic reported that the 
veteran complained of pain and numbness in both legs and 
shoulders.  

A March 2002 report from Drs. R.K and B.P., states that the 
veteran had full cervical flexion; cervical extension was 
full and painless, lateral rotation and flexion were full and 
painless, bilaterally.  Spurling's test was negative 
bilaterally. Cervical flexion, shoulder shrugging, and deep 
breathing were all painless.  Strength was normal in all 
major muscle groups.  Sensation was intact to pinprick in 
dermatomes of both upper extremities and muscle stretch 
reflexes were symmetrical in both upper extremities and 
mildly brisk.  An impression was rendered of "Post traumatic 
cervical spine and thoracic spine dysfunction with 
compression fracture, bilateral sacral iliac joint 
dysfunction with myofascial component of bilateral upper 
trapezius muscles."  

A February 2004 VA examination recorded the veteran's report 
of complaints of pain somewhat in the hips and his lower 
thoracic spine.  He also said that if he sat on the floor in 
a particular way, he felt numbness in his hips and legs.  

Also of record is a January 2004 report from F.A., M.D. and 
B.P., M.D.  These physicians noted that the veteran reported 
stiffness of the neck for the past six to eight months that 
was localized without any radiation to the shoulders or the 
upper extremities.  Objective findings were that his neck 
flexion, extension, lateral bending and rotation were full 
but with some discomfort in the back of the neck.  Deep 
tendon reflexes were plus one and normal in the bilateral 
upper extremities as was sensation to light touch and 
pinprick.  These physicians stated an impression of 
"cervical spine dysfunction."

In April 2004, the veteran underwent a VA examination.  There 
is no indication that this examiner reviewed the veteran's 
claims file.  Range of motion measurements of his cervical 
spine showed flexion of 0 to 58 degrees, extension of 0 to 42 
degrees, left lateral flexion of 0 to 48 degrees, right 
lateral flexion of 0 to 35 degrees and rotation of 0 to 70 
degrees, bilaterally.  His biceps and triceps jerks were one 
plus and motor examination was normal.  Of particular 
significance is this examiner's diagnosis of cervical spine 
strain not likely to be related to lumbar fusion.  

In July 2004 the veteran underwent a VA examination.  Newly 
reported relevant symptoms included his complaint that two or 
three times a week his neck would "lock" which lasted for 
one to two seconds and usually occurred after working out on 
the treadmill.  The veteran responded to questions as to the 
nature of his claimed trapezius muscle injury by stating that 
he really meant an unequal range of motion in bending his 
neck.  

Examination of the cervical spine revealed no tenderness to 
palpation.  There was no muscle spasm or tightness and he had 
normal contours of the cervical spine.  Range of motion 
measurements were essentially normal, the examiner remarking 
that the veteran had full active range of motion of his 
shoulders and symmetrical musculature in the upper 
extremities and upper spine.  Range of motion measurements 
were made of both hips.  For the right hip, the veteran had 
flexion of 110 degrees, extension of 0 degrees, internal 
rotation at 90 degrees was 30 degrees and with the hip 
extended was 20 degrees, external rotation with the hip 
flexed was 60 degrees in extension and 45 degrees with the 
hip extended.  For the left hip, the veteran had flexion of 
110 degrees and extension to 0 degrees, internal rotation was 
20 degrees with the hip flexed to 90 degrees and was 10 
degrees with the hip fully extended, external rotation was 70 
degrees with the hip flexed to 90 degrees and 60 degrees with 
the hip fully extended.  There was no pain on motion and the 
neurological examination was normal.  X-rays of the veteran's 
cervical spine and hips were normal.  

This examiner found a mild asymmetric range of motion of the 
hip joints but there was no objective evidence of disability 
and no radiologic evidence of disability.  Regarding the 
cervical spine, this examiner stated that there was a mild 
asymmetric range of motion but no clinical or objective 
evidence of disability and no radiographic evidence of 
disability.  He also stated that there was no objective 
clinical or radiographic evidence of service connected 
disability of the cervical spine.  This examiner stated that 
he had reviewed the veteran's claims file prior to the 
examination.  


Law and Regulations

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted, on a secondary basis, 
for a disability, which is proximately due to, or the result 
of an established service-connected disorder.  38 C.F.R. § 
3.310 (2006).  Similarly, any increase in severity of a non-
service connected disease or injury that is proximately due 
to or the result of a service connected disease or injury, 
and not due to the natural progress of the nonservice 
connected disease, will be service connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the latter instance, the 
non-service connected disease or injury is said to have been 
aggravated by the service connected disease or injury.  38 
C.F.R. § 3.310.  In cases of aggravation of a veteran's 
nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322 (2006).  
Additionally, the Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Analysis

In this case the preponderance of the evidence shows that the 
veteran does not suffer from a disability of the cervical 
spine or the hips.  As his complaint of a disability of the 
trapezius muscles was explained by him to the July 2004 
examiner as less range of motion in turning his head to one 
side than the other it is subsumed by his claim for a 
disability of the cervical spine.  No competent evidence of 
record shows that he suffers from a separate disability of 
the legs.

The veteran's reports pain in his neck, stiffness, pain in 
his shoulders, and pain and/or numbness in his upper and 
lower extremities are competent evidence of these symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  However, his opinion that these 
constitute a disability or that they are related to his 
service, including his service connected disability of the 
spine, is not competent evidence.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

While the record contains evidence both that the veteran does 
not have and does have disabilities of the cervical spine and 
hips, the preponderance of the evidence shows that the 
veteran does not have these disabilities.

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by 
the examiners and whether or not, and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  Among 
the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

The Board acknowledges the reports of March 2002 and January 
2004 from Drs. R.K, B.P, and F.A. collectively, that the 
veteran had either a cervical spine dysfunction or post 
traumatic cervical spine and thoracic spine dysfunction with 
compression fracture, bilateral sacral iliac joint 
dysfunction with myofascial component of bilateral upper 
trapezius muscles.  However, these reports were made in 
conjunction with physical examination results of normal hips 
and cervical spine, other than one notation that the veteran 
had some discomfort in the back of the neck with motion.  
More favorable to the veteran's claim is the April 2004 
examiner's statement that he suffered from cervical spine 
strain coupled with his range of motion measurements showing 
a difference in right lateral flexion as opposed to left 
lateral flexion.  However, even if the Board assumes without 
deciding that the veteran did have cervical spine strain in 
April 2004, the April 2004 examiner opined that it was not 
likely that this was related to his lumbar fusion, the 
disability which is already service connected.  Problematic 
with all of these examinations is that none of them, 
including the February 2004 VA examination, indicates that 
the claims file was reviewed.  

In contrast, the July 2004 examiner found that the veteran 
did not have a disability of the cervical spine or of the 
hips and based this on the lack of any objective evidence of 
any such disabilities.  This medical finding is internally 
consistent not only with the examination results and 
consistent with the physical findings of the physicians who 
provided findings of cervical spine dysfunction.  Also in 
contrast with the April 2004 examiner, the July 2004 examiner 
acknowledged that the veteran had an asymmetric range of 
motion of his cervical spine but that all objective evidence 
indicated that he had no disability of the cervical spine.  

Here, the July 2004 examination report is more detailed than 
any of the other evidence of record.  The examiner's 
conclusion that the veteran did not suffer from a disability 
of the hips or cervical spine is consistent with the physical 
examination findings and the findings of diagnostic tests.  
This cannot be said of the March 2002 and January 2004 
evidence.  Finally, the July 2004 examiner clearly took into 
account records of past medical treatment as he indicated so 
and included a detailed description of the veteran's medical 
history.  This cannot be said of the April 2004 VA examiner 
who gave no indication that he had reviewed the claims file 
or any other medical history.  For these reasons, the Board 
finds that the diagnosis rendered in the July 2004 VA 
examination report is clearly more probative of whether the 
veteran has a current disability of the hips and cervical 
spine.

As discussed above, a threshold element for entitlement to 
service connection for disease or injury is that the veteran 
has the claimed disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), 
service connection must be denied.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no competent evidence of a 
disability of the veteran's legs and as the preponderance of 
the competent evidence of record shows that the veteran does 
not have a disability of the hips or cervical spine, to 
include the trapezius muscles, the veteran's claim for 
service connection, both on a direct and a secondary basis, 
must be denied.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 50 percent 
for service connected burst fracture with laminectomy and 
fusion, fusion of the spine from thoracic 12 to lumbar 3, 
with spinal kyphosis, scoliosis, spine deformity, pain into 
both buttocks, and legs is denied.  

Entitlement to service connection for disabilities of both 
hips, both legs, the cervical spine, and the trapezius 
muscles, to include as secondary to service connected 
disability of the thoracolumbar spine is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


